DETAILED ACTION

Note: The following Examiner’s amendment is supplemental to the Examiner’s amendment in the notice of allowance dated 02/26/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark S. Matkin (Reg. No. 32,268) on March 12th, 2021. 
The application has been amended as follows: 
In the claim: 
38. (Currently Amended): The array of claim 27 wherein the oxide comprises Al and Mg.

39. (Currently Amended): The array of claim 27 wherein the oxide comprises Al and Hf.

40. (Currently Amended): The array of claim 27 wherein the oxide comprises Al, Mg, and Hf.

41. (Currently Amended): The array of claim 27 wherein the oxide comprises Si and Mg.

42. (Currently Amended): The array of claim 27 wherein the oxide comprises Si and Hf.

43. (Currently Amended): The array of claim 27 wherein the oxide comprises Si, Mg, and Hf.

44. (Currently Amended): The array of claim 27 wherein the oxide comprises Si, Al, and Mg.

7 wherein the oxide comprises Si, Al, and Hf.

46. (Currently Amended): The array of claim 27 wherein the oxide comprises Si, Al, Mg, and Hf.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/
Examiner, Art Unit 2818